     Case 2:20-cv-04327-JAK-AGR Document 5 Filed 08/12/20 Page 1 of 1 Page ID #:62



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   VALENTINO GUTIERREZ,                    )      NO. CV 20-4327-JAK (AGR)
                                             )
12                        Petitioner,        )
                                             )      JUDGMENT
13       v.                                  )
                                             )
14   WARDEN,                                 )
                                             )
15                        Respondent.        )
                                             )
16
17            Pursuant to the Order of Dismissal,
18            IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
19   denied and dismissed.
20
21
22   DATED: August 12, 2020                  _______________________ __________
                                                       JOHN A. KRONSTADT
23                                                  United States District Judge
24
25
26
27
28
